DENY; and Opinion Filed July 2, 2015.




                                           S In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00790-CV

                                IN RE JOHN CLOUD, Relator

                 Original Proceeding from the 195th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. F93-61603

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Whitehill
                                 Opinion by Justice Lang-Miers
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to conduct a hearing pursuant to rule 34.5(e) of the Texas Rules of Appellate Procedure.

Relator was convicted of aggravated sexual assault of two children under age fourteen and

sentenced to life imprisonment in each case. Cloud v. State, No. 05–96–00732–CR, 1998 WL

227941, at *1 (Tex. App.—Dallas May 8, 1998, pet. ref'd).           We affirmed the convictions

seventeen years ago. Id. Relator now argues that “the record has been altered, amended,

changed, redacted, and is not reliable” because there “are instruments spanning decades that

conflict with the alleged RR [reporter’s record] from the trial, police reports show alteration,

outcry stmt [statement] amended . . . .”

       To establish a right to mandamus relief in a criminal case, the relator must show that the

trial court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel.
Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). We conclude relator

has failed to establish his right to relief.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE

150790F.P05




                                               –2–